Clerk jSI U( AtosK



CO*/i/fit U-/r~DD2J6( /?# 0/Y7-/T

CoM fai*, Mc+                      fthhrtof; L*<^ rwtj h
&b#j[l«r      Pets**        l/l*<'^       3&*r- /^hVfifi'f          *ti>




Jpar -kt*'<         CdHtz      tf/O


                                   ty*r       y*i*~
                                                         M
                                                               W/i         Wfar
                               ?
                                                      j foe«se /£


    ^rfS^pmLs
              1 3 2015
                                              2.b6i f-W-pstf

                                                                            7,< .